1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                                ***

9     FRANK ZANINI,                                Case No. 3:18-cv-00336-MMD-WGC

10                                Petitioner,                      ORDER
            v.
11
      WARDEN BAKER, et al.,
12
                              Respondents.
13

14         Good cause appearing, Respondents' motion for an extension of time (first request)

15   (ECF No. 21) is granted. Respondents will have through July 23, 2019, to file a response

16   to the motion for discovery (ECF No. 20).

17         DATED THIS 18th day of July 2019.

18

19
                                                       MIRANDA M. DU
20                                                     UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27
28
